Title: To James Madison from Frederick Jacob Wichelhausen, 9 July 1805 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


          § From Frederick Jacob Wichelhausen. 9 July 1805, Bremen. “I beg leave to confirm to you the contents of my last respects of the 20th March when I had the honor to ⟨i⟩;nclose you the usual semi-annual report, and to communicate to you at the same time the rigorous measures taken by the respective Governments of Germany and Denmark against Vessels coming from the different Sea-ports of the United States, in order to prevent the communication and extension of the yellow fever in those Countries.
          “Till now the Quarantaine laws published by the Duke of Oldenburg continue to be in force: all vessels coming from the different Ports of the United States are obliged to perform a few days quarantaine, even being furnished with proper Certificates of health, and vessels coming from Charleston are not yet admitted at all⟨;⟩; on account of the proclamation of the Board of Health in Philadelphia, of last year⟨,⟩; wherein this place is proclaimed as an infected one.
          “Three Bremen vessels and one vessel belonging to Oldenburg subjects which arrived lately from that Port were sent to Christiansand, where they are obliged to perform a Quarantaine agreeable to special circumstances from twenty to forty days.
          “I entered into a very circumstancial Correspondence with Mr. Hentz: President of the Board of Quarantaine in Oldenburg, Wherein I endeavoured to shew the unjustness of the measures taken against Vessels coming from Charleston, as in England, France and Holland, all vessels arriving from this Port, were admitted without further examination or difficulty. I tried to convince him of the innocuousness of the malady which had prevailed last Summer in Charleston in so slight a degree, it being merely considered there as a seasonable fever, attributed to the hot climate, which immediately disappeared again when the cold weather commenced, that in general only foreigners not accustomed to the Climate were attacked by it, and that it wa⟨s⟩; not considered there as an infectious malady, as in the Country in the neighborhood of the City, never the Sickness had extended itself. All these different arguments could not prevail on the Government to alter its regulations in regard to Charleston; after alledging to me the different reasons for acting with such precaution, Mr. Hentz finally declared that the conduct adopted by France, England and Holland in regard to Quarantaine could be no rule to them, as all their regulations were made in concert with the northern powers, viz: Prussia, Denmark, Sweden and Russia, consequently they could make no alteration therein without it being previously done and officially communicated to them by one of those Powers, whose example they were obliged to follow. I have therefore wrote again to Mr Saabye, requesting his interference near the Government of Denmark, respecting Charleston, and I hope still that his renewed applications may be as successful as they have been in regard to New York, as by his exertions, occasioned by my informations and request, this City was scratched out again on the list of infectious places in the Royal Danish Quarantaine Ordinances.
          “By the Prussian Royal Acad⟨emy⟩; of Sciences, a Premium of 200 Ducats is promised for the best comment on the nature and qualities of the yellow fever, if it be a contagious sickness, or if its poison can be transferred in lifeless substances, ⟨and⟩; for what space of time the substance may keep its destructive power &c &c, the answers are to be delive⟨re⟩;d at the high medical college at Berlin, before the 1st. Jany 1807. You will please to perceive by this measure how desirous the King of Prussia is himself to have a clear and correct idea of the nature of this dreadful malady, in orde⟨r⟩; to take such constructive measures, which prevent the communication and exten⟨sion⟩; of it, without the interruption of Commerce and Navigation. Indeed th⟨e⟩; King of Prussia acts very proper in this respect, only the premium of 200 ducats is by no means adequate to the importance of the questions.
          “In compliance with my Duty, I have the honor to transmit you again the semi annual report [not found], of American Vessels arrived at and sailed from the River Jahde in the first six months of the present year which is drawn out with the usual care and diligence. The number of American vessels is not large in this list, however a very considerable part of the Commerce between the United States and this City is still carried on in Bremen Vessels. The Jahde River being considered very dangerous in the winter season, keeps off foreigners from this Port as undoubtedly the Navigation of American Vessels to Bremen, would in the present war be much more considerable if the Weser was not blockaded, therefore this blockade is not only an inconvenience to this City, but also to foreign neutral Nations.”
        